Plaintiff fell in one of defendant’s moving picture theatres while stepping into the aisle from the raised portion of the floor upon which her seat in the rear of the theatre was fixed, and suffered a fracture of the right hip. The floor between the seats was seven and one-fourth inches above the floor of the aisle. There were no lights affixed to the aisle seats. Plaintiff and her companion were in the act of leaving the theatre in the same direction they had entered and during the showing of the picture while the place was dark. Judgment for plaintiff affirmed, with costs. No opinion. Lazansky, P. J., Hagarty, Tompkins and Johnston, JJ., concur; Seudder, J., dissents and votes to reverse and to dismiss the complaint on the ground that the plaintiff was guilty of contributory negligence as a matter of law.